Citation Nr: 0704647	
Decision Date: 02/16/07    Archive Date: 02/27/07

DOCKET NO.  00-03 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for asthma.

2.  Entitlement to an increased rating for a service-
connected left foot disability, currently evaluated as 10 
percent disabling.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The veteran and her father




ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Detroit, Michigan. 

Procedural history

The veteran served on active duty in the United States Marine 
Corps from February 1997 to October 1998.

This case concerns the above-referenced October 1999 rating 
decision, in which the RO denied service connection for 
asthma and continued veteran's noncompensable (zero percent) 
disability rating for a service-connected left foot 
disability.  The veteran appealed the October 1999 rating 
decision, which was perfected with the timely submission of 
her substantive appeal (VA Form 9) in February 2000.

After the veteran presented for a VA examination in January 
2000, the RO increased her service-connected left foot 
disability to 10 percent disabling.  The veteran and her 
representative indicated continued dissatisfaction with the 
assigned disability rating.  See AB v. Brown, 6 Vet. App. 35, 
38 (1993) [when a veteran is not granted the maximum benefit 
allowable under the VA Schedule for Rating Disabilities, the 
pending appeal as to that issue is not abrogated].

The veteran presented personal testimony before the 
undersigned Veterans Law Judge at a Travel Board hearing 
which was conducted at the Detroit RO in March 2001.  The 
transcript of the hearing is associated with the veteran's 
claims folder.

This case was remanded by the Board in June 2001 and July 
2004 for additional evidentiary development.  This was 
accomplished, and in December 2005, the VA Appeals Management 
Resource Center (AMC) issued a supplemental statement of the 
case which continued to deny the veteran's claims.  The 
veteran's claims folder has been returned to the Board for 
further appellate proceedings.

Remanded issue

The issue of entitlement to an increased rating for the 
service-connected left foot disability is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the AMC in Washington, DC.


FINDING OF FACT

The medical evidence of record indicates that the veteran's 
current asthma is etiologically related to her military 
service.


CONCLUSION OF LAW

Resolving the benefit of the doubt in the veteran's favor, 
the veteran's asthma was incurred in service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

1.  Entitlement to service connection for asthma.

The veteran seeks service connection for asthma.

In the interest of clarity, the Board will address the 
pertinent law and regulations and their application to the 
facts and evidence.
[As noted in the Introduction, the veteran's increased rating 
claim is being remanded for additional development.]

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  

A VCAA notice letter was sent to the veteran regarding her 
service connection claim in July 2004.  This letter appears 
to be adequate.  The Board need not, however, discuss in 
detail the sufficiency of either the July 2004 VCAA notice 
letter or VA's development of the claim in light of the fact 
that the Board is granting the claim.  Any potential error on 
the part of VA in complying with the provisions of the VCAA 
has essentially been rendered moot by the Board's grant of 
the benefit sought on appeal.

[The Board notes in passing the veteran has not been provided 
notice regarding degree of disability and effective date as 
required by the recent decision of the United States Court of 
Appeals for Veterans Claims (the Court) in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which will be further 
detailed in the remand portion below.  However, as previously 
mentioned, the Board is granting the veteran's claim.  It is 
not the Board's responsibility to assign an effective date in 
the first instance.  In any event, the veteran will be 
afforded appropriate notice under Dingess per the Board's 
remand instructions.]  

Accordingly, the Board will proceed to a decision on the 
merits as to the first issue on appeal.  The increased rating 
claim will be addressed in the REMAND portion below.


Relevant law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2006).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Presumption of soundness/aggravation of pre-existing injury

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 U.S.C.A. § 1111 (West 2002); 38 
C.F.R. § 3.304(b) (2006).

Continuity of symptomatology

The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  See 38 C.F.R. § 
3.303(b) (2006).


Standard of review

In general, after the evidence has been assembled, it is the 
Board's responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2006).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Analysis

As noted above, in order for service connection to be 
granted, three elements must be present:  (1) a current 
disability; (2) in-service incurrence of disease or injury; 
and (3) medical nexus.  See Hickson, supra.

In this case, it is undisputed that the veteran now has 
asthma, as evidenced by the private medical records and VA 
examination reports.  Hickson element (1) is therefore 
satisfied.

With respect to Hickson element (2), in-service incurrence of 
disease or injury, the Board must first address the issue of 
pre-existing disability.  As noted above, the veteran is 
presumed to have entered service in sound condition except 
for defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 U.S.C.A. § 1111 (West 2002); 38 
C.F.R. § 3.304(b) (2006).

In adjudicating this matter the RO determined that the 
veteran had a pre-existing condition that was not aggravated 
during service.  Review of the medical evidence demonstrates 
this determination was erroneous.  On her October 28, 1996 
entrance examination, the veteran indicated on her report of 
medical history that she was unsure whether she had asthma.  
She informed the examiner that she had been previously 
diagnosed with cough asthma in 1994, and such was noted in 
the general comments of her entrance examination.  [A private 
medical record from Marquette General Hospital dated in 
October 1994 indicates a diagnosis of "cough asthma, 
moderately severe, secondary to respiratory infection."]  
The examiner indicated that the veteran would present for a 
methacholine study at Great Lakes the following day to assess 
whether she exhibited asthma.  She did so, and the examiner 
from the Great Lakes Asthma Screening Clinic noted on October 
29, 2006 that "a diagnosis of asthma cannot be established 
at this time," and "no further examination was needed."  
It appears that subsequent to the veteran passing her 
methacholine study (as the item was date-stamped October 29, 
2006), the entrance examiner subsequently crossed out the 
number 28 (representing lungs and chest) on the list of 
defects which would disqualify the veteran from entering 
service.

The above findings hardly amount to "clear and 
unmistakable" evidence of asthma pre-existing service.  In 
fact, it appears to be just the opposite, that there is clear 
and unmistakable evidence that the veteran did not enter 
service with asthma.  Accordingly, the Board agrees with the 
veteran's representative that the presumption of soundness 
has not been rebutted in the instant case.

Therefore, the veteran is considered to have entered service 
in sound condition.  

As for in-service incurrence of asthma, the veteran's July 
1998 separation examination notes a diagnosis of "asthma, 
diagnosed in October 1997.  [Veteran] being medically 
discharged."  Hickson element (2) has obviously been met.  

With respect to Hickson element (3), the opinion of the April 
2005 VA examiner [obtained pursuant to the Board's July 2004 
remand instructions] concerns aggravation of a pre-existing 
condition.  However, the opinion adequately indicates a 
medical relationship between the veteran's current asthma and 
her military service, as the examiner noted asthma was more 
prevalent while the veteran was stationed in Okinawa.  

The Board has considered remanding this case for a more 
definitive medical opinion.  However, after reviewing the 
file, the Board believes that service connection may be 
granted based on continuity of symptomatology.  See 38 C.F.R. 
§ 3.303(b), discussed above.

It is clear that the veteran complained of breathing problems 
in service.  Moreover, the veteran made no delay in filing a 
claim for service connection based on asthma.  She filed her 
claim in January 1999, just a few months after her 
separation.  Just as a veteran's delay in asserting a claim 
can work to her disadvantage [see Shaw v. Principi, 3 Vet. 
App. 365 (1992)], the Board believes that the veteran's 
immediate filing of a claim lends support to her claim.  

There is also the matter of the veteran's hearing testimony, 
which was to the effect that she has had asthma continually 
since her separation in October 1998.  
See the March 2001 hearing transcript, page 10-11.  The 
undersigned VLJ, who presided at the hearing, sees no reason 
to doubt the veteran's testimony, which was taken under oath.

Finally, although the April 2005 VA examiner did not 
definitively link the in-service diagnosis of asthma and the 
veteran's currently diagnosed asthma disability, it appears 
that she saw such a connection.  The examiner did not, for 
example, express any disagreement with such a conclusion, nor 
did she posit any other cause for the asthma.

In conclusion, the Board has no reason to doubt that the 
veteran has experienced asthma on a daily or nearly daily 
basis since leaving military service.  Continuity of 
symptomatology is therefore established.  Element (3), and 
therefore all elements, has been satisfied.  The benefit 
sought on appeal is accordingly allowed.



ORDER

Service connection for asthma is granted.


REMAND

2.  Entitlement to an increased disability rating for a 
service-connected left foot disability, currently evaluated 
as 10 percent disabling.

There has been a significant recent judicial decision 
concerning the VCAA that affects this case.  In Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), the United States Court 
of Appeals for Veterans Claims (the Court) observed that a 
claim of entitlement to service connection consists of five 
elements:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective 
date.  Because a service connection claim is comprised of 
five elements, the Court further held that the notice 
requirements of section 5103(a) apply generally to all five 
elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The Court's holding in Dingess does not exclusively apply to 
service connection claims.  Indeed, with respect to claims 
for increased disability ratings, such as the instant case, 
Dingess dictates that the veteran is to be provided notice 
that an effective date for the award of benefits will be 
assigned if an increased disability rating is awarded.

With respect to the veteran's increased rating claim, element 
(1) is not in dispute, and elements (2) and (3) are 
irrelevant as service connection has already been granted for 
the claim.  With respect to elements (4) and (5), the veteran 
was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disability on appeal.  Because the veteran has 
received no notice as to disability rating and effective 
date, it would be prejudicial to proceed to a decision on the 
merits at this time.  Accordingly, this issue must be 
remanded for proper notice under Dingess/Hartman, that 
includes an explanation as to the type of evidence that is 
needed to establish both a disability rating and an effective 
date.  

Accordingly, this issue is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should send the veteran a 
corrective VCAA notice to her 
current address, which complies 
with the notification requirements 
of the VCAA, to include as outlined 
by the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  VBA should then readjudicate 
the veteran's claim of entitlement 
to an increased rating for the 
service-connected left foot 
disability.  If the benefit sought 
on appeal remains denied, VBA 
should provide the veteran and her 
representative with a supplemental 
statement of the case and allow an 
appropriate period of time for 
response.  The case should then be 
returned to the Board for further 
consideration, if otherwise in 
order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


